DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-12, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NUCANA BIOMED LIMITED WO 2012/117246 A1 (NUCANA); Chamberlain et al. US 2012/0052046 A1 (Chamberlain); and Vemula et al. International Journal of Pharmaceutical Sciences Review and Research (2010), Vol. 5, pages 41-51 (Vemula) in combination.
Claims 1, 4-12, and 30 are drawn to a pharmaceutical formulation for infusion to a human patient in need thereof comprising: 5-fluoro-2'-deoxyuridine-5'-O-[1-naphthyl (benzoxy-L alaninyl)] phosphate (NUC-3373) or a pharmaceutically acceptable salt thereof; dimethyl acetamide (DMA); an aqueous vehicle; and optionally one or more pharmaceutically acceptable excipients.
Claim 25 is drawn to a kit comprising: a first formulation comprising DMA, NUC-3373 and optionally an aqueous vehicle; and a second formulation comprising DMA and one or more solubilizers.

NUCANA teaches phosphoramidate derivatives of 5-fluoro-2'-deoxyuridine for use in the treatment of cancer, especially in the treatment of cancer where the patient shows resistance, for example, in a patient with cells with a lowered level of nucleoside transporter proteins and/or with nucleoside kinase-deficient cells and/or with mycoplasma-infected cells and/or with cells with a raised level of thymidylate synthase (Abstract). NUCANA provides a compound of formula (I):

    PNG
    media_image1.png
    263
    283
    media_image1.png
    Greyscale

or a pharmaceutically acceptable derivative or metabolite of formula I (pages 2-3). NUCANA further provides a pharmaceutical composition comprising a compound of the invention in combination with a pharmaceutically acceptable carrier, diluent or excipient (page 8). Compounds of NUCANA, as exemplified by the compound CPF-373 (1), have been synthesized using phosphorochloridate chemistry, which phosphorochloridate chemistry has previously been reported by McGuigan et al. (1993, 1996, 1997) (pages 22-23).

    PNG
    media_image2.png
    214
    192
    media_image2.png
    Greyscale

NUCANA teaches that for intramuscular, intraperitoneal, subcutaneous and intravenous use, the compounds of the invention will generally be provided in sterile aqueous solutions or suspensions, buffered to an appropriate pH and isotonicity (page 20). Suitable aqueous vehicles include Ringer's solution and isotonic sodium chloride. NUCANA further teaches a composition of Protide CPF-373 (1) dissolved in DMSO (0.05 mL) and D2O (0.15 mL) (e.g., an aqueous vehicle) (page 70).
NUCANA differs from the instantly claimed invention in that 1) NUCANA does not teach a formulation wherein the polar aprotic solvent is DMA (NUCANA teaches DMSO); 2) NUCANA does not explicitly teach a formulation comprising the instantly claimed amount(s) of the claimed components (e.g., 30% to 95% by volume DMA, 5% to 50% by volume aqueous vehicle, 100 to 400 mg per mL NUC-3373, etc.); and 3) NUCANA does not teach a formulation comprising a polyethoxylated fatty acid or a mixture thereof; however, these deficiencies would have been obvious in view of the teachings of Chamberlain and Vemula in combination.
Chamberlain relates to nucleoside phosphoramidates and their use as agents for treating viral diseases [0002]. Chamberlain teaches compounds of formula (I) having the structure:

    PNG
    media_image3.png
    263
    404
    media_image3.png
    Greyscale

and pharmaceutically acceptable salts thereof [0012-0060]. Selected compounds were examined in mouse PK experiments to determine the levels of 2′-C-methyl guanosine 5′-triphosphate in the liver [1992]. Compounds were formulated in 5% Dimethylacetamide (DMA), 20% Solutol HS15 (e.g., a polyethoxylated fatty acid or mixture thereof; a surfactant), 20% Polyethylene glycol 400 (PEG); in 50 mM sodium acetate [1993 - 1996]. 
Vemula teaches that a number of methodologies can be adapted to improve solubilization of poor water soluble drug and further to improve its bioavailability (pages 41-42). Vemula teaches that use of co-solvents is a highly effective technique to enhance the solubility of poorly soluble drugs. Co-solvents are mixtures of water and one or more water miscible solvents used to create a solution with enhanced solubility for poorly soluble compounds. Co-solvents can increase the solubility of poorly soluble compounds several thousand times compared to the aqueous solubility of the drug alone. Very high drug concentrations of poorly soluble compounds can be dissolved compared to other solubilization approaches. The most frequently used low toxicity co-solvents for parenteral use are propylene glycol, ethanol, glycerin, and polyethylene glycol. Dimethylsulfoxide (DMSO) and dimethylacetoamide (DMA) have been widely used as co-solvents because of their large solubilization capacity for poorly soluble drugs and their relatively low toxicity. 
Vemula teaches that use of surfactants to improve the dissolution performance of poorly soluble drug products has also been successfully employed (page 44). Surfactants can lower surface tension and improve the dissolution of lipophilic drugs in aqueous medium. They can also be used to stabilize drug suspensions. When the concentration of surfactants exceeds their critical micelle concentration (CMC, which is in the range of 0.05-0.10% for most surfactants), micelle formation occurs, entrapping the drugs within the micelles. This process is known as micellisation and generally results in enhanced solubility of poorly soluble drugs. Commonly used non-ionic surfactants include polysorbates, polyoxy ethylated castor oil, polyoxyethylated glycerides, lauroyl macroglycerides and mono- and di-fatty acid esters of low molecular weight polyethylene glycols.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because NUCANA, Chamberlain, and Vemula are each drawn to pharmaceutical formulations comprising an anticancer nucleoside, a phosphoramidate derivative of an antiviral or anticancer nucleoside (e.g., a protide), and/or solubility/bioavailability enhancement techniques. They are from the same field of endeavor, and/or are reasonably pertinent to a pharmaceutical formulation comprising a protide (e.g., NUC-3373) , a polar aprotic solvent (e.g., DMA), and optionally one or more pharmaceutically acceptable excipients.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to formulate NUC-3373, conventional co-solvents, surfactants, excipients, and the like such as aqueous saline, DMA, and/or polyethoxylated fatty acids into a pharmaceutically acceptable composition. Use of materials in combination, each of which is known to function for intended purpose, is generally held to be prima facie obvious as the idea of combining them flows logically from their having been individually taught in the prior art.  In the instant case, aqueous saline, DMA, and polyethoxylated fatty acids were known in the art at the time of the instant filing to be useful in the formulation of protide-containing aqueous pharmaceutical compositions. Thus, claims that require no more than the combination of conventional co-solvents, surfactants, excipients, and the like together in order to enhance the solubility and/or bioavailability of a protide having anticancer or antiviral effects set forth prima facie obvious subject matter.
Generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). IN the instant case, there is no evidence indicating the concentration(s) are critical.
Regarding claim 25, it would have been prima facie obvious to provide DMA + NUC-3373 in one formulation and DMA + Solutol HS15 (e.g., a polyethoxylated fatty acid or mixture thereof) in a separate formulation in order to tailor the final concentration prior to administration. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of NUCANA, Chamberlain, and Vemula. A person of ordinary skill in the art would have had a reason to combine the teachings of NUCANA, Chamberlain, and Vemula. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of NUCANA, Chamberlain, and Vemula. Thus, claims 1, 4-12, 25, and 30 would have been obvious based on the preponderance of the evidence.
Claim(s) 18-20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over NUCANA BIOMED LIMITED WO 2012/117246 A1 (NUCANA); Chamberlain et al. US 2012/0052046 A1 (Chamberlain); and Vemula et al. International Journal of Pharmaceutical Sciences Review and Research (2010), Vol. 5, pages 41-51 (Vemula) in combination as applied to claims 1, 4-12, 25, and 30 above, and further in view of Vescia, S., et al. "Management of venous port systems in oncology: a review of current evidence." Annals of Oncology 19.1 (2008): 9-15 (Vescia).
The combination of NUCANA, Chamberlain, and Vemula differs from the instantly claimed invention in that the combination does not explicitly teach administration via CVAD; however, as evidenced by Visicia, the use of CVAD in cancer treatment was widely known and understood in the art. Thus, it would have been prima facie obvious to employ CVAD to administer a composition comprising NUC-3373 in the expectation that there would be no change to the conventional operations of CVAD.

Conclusion
Claims 1, 4-12, 18-20, 25, and 30-31 are pending. Claims 1, 4-12, 18-20, 25, and 30-31 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/